Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-15, 17-24 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims, the applicant claims a host and an oral observation system, wherein the oral observation system has several elements and is connected to the host. However, the applicant also claims  the parts of the oral observation instrument including the illuminating system, observation system, power system and the switch are connected together through the circuit system and the control system which are part of the host. It is unclear from the claimed limitations how all the claimed elements are connected to the house and related to each other. Specifically the switch of the oral observation system. Such that are all the elements of the oral observation system connected together and then electrically connected to the host or are they separate elements not all connected together. It is noted that the switch taught by the applicant appears to be on the host and electrically connected to the observation instrument and not on the housing of the observation instrument. It is suggested that the applicant amend the claims to clarify what the housing of the oral observation system contains, how the positioned groove is related to the housing and how the oral observation system it is connected to the host. For examination purposes, the parts of the oral observation system are being interpreted as all being connected together physically or electrically, such that the button may be away from the housing of the oral observation system, but it is electrically connected.
With respect to claim 7, the applicant claims that the illuminating and observation system are connected to the host through the circuit and control system, however, it is unclear what the applicant is trying to claim since they have claimed the same limitations in the independent claim. Further it is unclear what part of the oral observation system “the front end” is located on, however, for examination purposes, the limitation is being interpreted as a front end of the housing of the oral observation instrument.
With respect to claim 17, it is unclear if the claimed connection mechanism is the claimed positioning groove or a different connection mechanism. For examination purposes, the claimed positioning groove is being interpreted as the connection mechanism, however, the applicant should amend the claims to clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14, 17, 24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) in view of Vashi (2013/0061412).
Kawamura teaches a visual tooth cleaning instrument comprising a host 5 comprising a power system (par. 41 “In the grip portion 5, there are incorporated: a power battery”), a circuit system (par. 41, “a signal processing circuit”), a control system (par. 41 “various control circuits and the like”, par. 26 “further comprising control means provided in said first grip portion, said second grip portion or said third grip portion”, claim 12), a moving system (par. 41, a toothbrush driving motor”) and a housing (see fig. 3, such that the grip is the housing), the power system, the control system and the moving system are operably connected together through the circuit system (pars. 41, “Also, the grip portion 5 is provided with a control switch 6 for controlling an operation of the video scope, and jetting of the liquid, and driving an electric toothbrush”), an oral observation instrument comprising a housing (see fig. 2, such that the housing is element 7 and the other outer housing element that house the internal wires and imaging elements), an illuminating system (the system being element 11 and wires and controls associated with it), an observation system (8/9/10/12) and a switch 6, wherein the illuminating system, the observation system, the power system and the switch are operably connected together through the circuit system and the control system (par. 41 “a control switch 6 for controlling an operation of the video scope”, par. 44 “electric wiring for supplying various signal and electric power is provided”, par. 49 “the video scope is driven by the power supply within the grip 5”), and wherein the oral observation instrument is connected to the host 5 (see fig. 2, such that the system is the video scope including base 7/13 and associated elements within those elements), a cleaning and polishing tool 15 (such that the applicant claimed the cleaning and polishing tool is an electric toothbrush, see claim 14) mounted to the moving system, the cleaning and polishing tool is drivable by the moving system in accordance with the control system, wherein a work part of the cleaning and polishing tool is within the field of view of the observation system while mounted to the moving system (see fig. 2, par. 41 “a toothbrush driving motor”, “for controlling an operation of…driving an electric toothbrush”, therefore, it is obvious that the cleaning tool is connected to moving system since it is driving the toothbrush, the bristles are within the view of the oral observation system, see par. 15, “so that a washing operation can be performed while confirming a place to be washed on an image”). Kawamura teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cleaning tool is adapted to detachably mount to the moving system, and an interdental cleaning tool adapted to detachably mount to the oral observation instrument, wherein the interdental cleaning tool is mountable in place of the cleaning and polishing tool and wherein a work part of the interdental tool is within the field of view of the observation system while mounted to the oral observation instrument and the oral observation instrument comprising a positioning groove, wherein the interdental cleaning tool is detachably mounted to the positioning groove. 
Kohler teaches a visual tooth cleaning, grinding and polishing instrument, comprising a host 12, an oral observation system 32 and a cleaning and polishing tool adapted to be detachably mounted to the moving system (see fig. 1, par. 63, such as a toothbrush, further see fig. 10, such that instrument 204 is detachably mounted to the moving system 210, par. 75), Kohler further teaches an interdental cleaning tool 270 (see fig. 11c, par. 78, pick/scaler) adapted to be detachably mounted to the oral observation instrument, wherein the interdental cleaning tool is mountable in place of the cleaning and polishing tool (see figs. 10-11c, par. 75), and wherein a work part of the interdental tool is within the field of view of the observation system while mounted to the oral observation instrument (see fig. 10, see fig. 3 which shows the wide viewing cone, par. 74). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the cleaning tool of Kawamura with the detachably mounted cleaning tools, including the interdental tool as taught by Kohler in order to use the instrument in a variety of dental procedures as needed and in order to easily replace worn tools. It is further noted that the specific tool would have been an obvious matter of design choice based on the cleaning needs of the patient and that Kohler further teaches a brush as taught by Kawamura and therefore, the tools are shown to be user if a variety of known dental procedures based on the needs of the user. Kawamura/Kohler teaches the invention as substantially claimed and discussed above, however, does not specifically teach the oral observation system comprising a positioning groove, wherein the interdental cleaning toot is mounted to the positioning groove.
Vashi teaches a system for visual tooth cleaning comprising a host 2, an oral observation system 1 comprising a positioning groove (one groove element 23) wherein the cleaning tool is adapted to detachably mount to the positioning groove of the oral observation instrument (see figs. 29-32).  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the instrument taught by Kawamura/Kohler to include the positioning groove on the oral observation instrument as taught by Vashi in order to ensure the working tool is not moved with respect to the oral observation unit and help ensure proper positioning when assembling the working tools in the system.  
With respect to claim 7, Kawamura teaches the illuminating system 11 and the observation system 8/9/10/12 are disposed at a front end of the oral observation instrument, and wherein the illumination system and the observation system are operably connected to the host 5 through the circuit system and the control system (pars. 41, 44).
With respect to claim 14, Kawamura teaches wherein the cleaning and polishing tool comprises an electric toothbrush (see fig. 2, par. 41).
Kohler teaches the interdental cleaning tool 270 is detachably mounted on a front end of the oral observation instrument through a connection mechanism (see figs. 10-11c, par. 75). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the cleaning tool of Kawamura with the detachably mounted cleaning tools, including the interdental tool as taught by Kohler in order to use the instrument in a variety of dental procedures as needed and in order to easily replace worn tools. It is further noted that the specific tool would have been an obvious matter of design choice based on the cleaning needs of the patient and that Kohler further teaches a brush as taught by Kawamura and therefore, the tools are shown to be user if a variety of known dental procedures based on the needs of the user.  
With respect to claim 17, Kawamura/Kohler teaches the invention as substantially claimed and discussed above including the interdental tool, however, does not specifically teach the interdental cleaning tool is detachably mounted on the front end of the oral observation instrument through a connecting mechanism.  
Vashi further teaches with respect to claim 17, wherein a tool is detachably mounted on a front end of the oral observation instrument 21 through a connecting mechanism 22/23. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the instrument taught by Kawamura/Kohler to includes a connection to the front end of the oral observation unit as taught by Vashi in order to ensure the working tool is not moved with respect to the oral observation unit and help ensure proper positioning when assembling the working tools in the system.  
With respect to claim 24, Kawamura further teaches wherein the observation system comprises a camera communicatively coupled to a display 17 (see pars. 43, 45).
With respect to claims 27-28, Kawamura/Kohler teaches the invention as substantially claimed and discussed above including the interdental tool, however, does not specifically teach the oral observation system further comprises a clamping block, and wherein the interdental cleaning tool mounts to the oral observation system via the positioning groove and the clamping block and wherein the interdental cleaning tool includes a positioning block adapted to connect to the positioning groove and the clamping block to mount the interdental cleaning tool to the oral observation system.
Vashi teaches the oral observation system further comprises a clamping block (such that a second element 23 is a clamping block in that it a block in shape and clamps elements 22) and wherein the cleaning tool mounts to the oral observation system via the positioning groove and the clamping block (see figs. 29-32) and the cleaning tool includes a positioning block 22 adapted to connect with the positioning groove and the clamping block to mount that interdental cleaning tool to the oral observation system (see figs. 23-30, such that the positioning block is all of element 22 such that it interacts with both the groove and clamping block). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the instrument taught by Kawamura/Kohler to include the positioning groove and clamping block and positioning groove as taught by Vashi in order to ensure the working tool is not moved with respect to the oral observation unit and help ensure proper positioning when assembling the working tools in the system.  


Claims 2-4, 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) in view of Vashi (2013/0061412) as applied to claim 1 above, and further in view of Craft et al. (5,613,259).
Kawamura/Kohler/Vashi teaches the invention as substantially claimed and discussed above including with respect to claim 23, a power switch and additional switch on the housing of the host (see fig. 2, switches element 6), however, does not specifically teach the moving system is a vibration system capable of generating vibration or a rotation system capable of generating rotation, wherein the vibration system comprising a vibration generating device and a vibration transmission device capable of transmitting the vibration generated by the vibration generating device, wherein one end of the vibration transmission device is connected to the vibration generating device, and wherein the other end of the vibration transmission device is connected to the cleaning and polishing tool while the cleaning and polishing tool is mounted on the vibration system, wherein the vibration generating device is an electromagnetic vibration device comprising an electromagnetic vibrator or a magnetic suspension motor or a piezoelectric transducer, wherein the cleaning and polishing tool is detachably mounted on the vibration transmission device via one of a concave-convex claiming connection or interference fit connection or rotation connection and wherein the control system comprises a vibration drive switch disposed on the housing of the host.
Craft teaches a tool cleaning instrument with respect to claim 2, comprising the moving system is a vibration system capable of generating vibration (col. 4, ll. 12-19, col 6, ll. 9-25, such that the electromagnetic motor 30 and associated elements are the system), with respect to claim 3, wherein the vibration system comprising a vibration generating device 30 and a vibration transmission device 40 capable of transmitting the vibration generated by the vibration generating device, one end of the vibration transmission device is connected to the vibration generating device, and the other end of the vibration transmission device is connected to the cleaning and polishing tool while the cleaning and polishing tool is mounted on the vibration system (see fig. 8a, such that the tool is element 24), with respect to claim 4, wherein the vibration generating device is an electromagnetic vibration device comprising an electromagnetic vibrator (see abstract, electromagnetic motor, col. 6, ll. 9-25), and with respect to claim 6, wherein the cleaning and polishing tool is detachably mounted on the vibration transmission device in a mode of concave-convex claiming connection (see fig. 8a, element 130/182 being the concave/convex connection, col. 5, ll. 60-64) and with respect to claim 23, a vibration drive switch 38 disposed on the housing of the host (see fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the moving system taught by Kawamura/Kohler/Vashi with the vibration system taught by Craft in order provide the cleaning tool with effective vibration to effectively and efficiently remove plaque and stains from the surfaces of the teeth and also massage the gums while providing a removable tool to replace worn tools and to control the vibration means of the tool. 


Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) in view of Vashi (2013/0061412) as applied to claim 1 above, and further in view of Shortt et al. (2003/0031979).
Kawamura/Kohler/Vashi teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cleaning and polishing tool comprising a polisher work part having grinding and polishing functions and geometrically shaped as a conical cleaning and polishing head or a spherical cleaning and polishing head or a flat cleaning polishing head and wherein the polishing work part is provided with a flexible containing cavity capable of containing polishing glue or toothpaste and wherein the interdental cleaning tool is one of an interdental brush, dental floss or a pair of fetching forceps.
Shortt teaches a dental instrument with respect to claim 12 comprising a cleaning and polishing tool  which comprises a polishing work part having a grinding and polishing function and geometrically shaped as a conical cleaning and polishing head (see fig. 22, par. 67, prophy cup) and with respect to claim 13, wherein the polishing work part is provided with a flexible containing cavity capable of containing polishing glue or toothpaste (see fig. 22, such that the flexible prophy cup 224 has the cavity that is capable of containing the glue or toothpaste as claimed, par. 79) and the interdental cleaning tool is an interdental brush (see fig. 21, such that element 212b is a flossing tip which has bristles, therefore the flossing tip is an interdental brush (see par. 78). It would have been obvious to one having ordinary skill in the art to modify the variety of tools taught by Kawamura/Kohler/Vashi to include the conical cleaning and polishing head and polishing tool and the interdental brush as taught by Shortt in order to use  provide the cleaning properties of a prophy cup and interdental brush. It is noted that Shortt also teaches a tooth brush (see fig. 20) and a pick (see fig. 21, element 212a), therefore, it is noted that Shortt teaches the different attachments are known exchangeable cleaning elements used in the art to be provided depending on the desired cleaning effect). It is further noted several of the tools taught by Kawamura (the brush) and Kohler (brush, scaler, pick, burnishing head stimulator) are the same, therefore, it is noted that the different tools are well known for use in a variety of dental procedures and therefore it would be obvious to supplement one tool for another depending on the needs of the user.  

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) in view of Vashi (2013/0061412) as applied to claim 1 above, and further in view of Klupt (2005/0004498).
With respect to claim 18, Kawamura further teaches the system comprises a flusher, wherein the flusher comprises a sprayer 1, a water tank, a water pipe 2, a water spraying switch and a pressurizing device (par. 45, such that the pump is the pressurizing device and there are 2 switches 6, see fig. 2) and wherein the sprayer is mounted near the observation system at the front end of the oral observation instrument such that water sprayed by the sprayer is within a field of view of the observation system (see fig. 1, par. 51 regarding the combination of the toothbrush with the flusher including the water pipe and sprayer 1/2, par. 9). Kawamura/Kohler/Vashi teaches the invention as substantially claimed and discussed above, however, does not specifically teach the water tank and the pressurizing device are disposed within the housing of the host.
Klupt teaches a system comprising a flusher comprising a sprayer 26, a water tank 40, a water pipe 24’, a water spraying switch (par. 22, 24, 67, 356B) and a pressurizing device 33 wherein the water tank and the pressurizing device are disposed within the housing of the host (see figs. 2, 7a-7c). It would have been obvious to one having ordinary skill in that art before the effective filling date of the invention to modify the location of the pressurizing device and water tank as taught by Kawamura/Kohler with the location within the host as taught by Klupt in order to provide a portable device.
With respect to claim 19, Kawamura further teaches wherein the spray of the flusher is built in the housing of the front end of the oral observation instrument (see fig. 5, see discussion above regarding the embodiment of the toothbrush with sprayer).
With respect to claim 20, Kawamura teaches the flusher being located on the handle in combination with the cleaning tool (see above discussion).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) in view of Vashi (2013/0061412) in view of Klupt (2005/0004498) as applied to claim 18 above, and further in view of Tsurukawa et al. (2012/0077145).
Kawamura/Kohler/Vashi/Klupt teaches the invention as substantially claimed and discussed above including the flusher is oriented such that a water column sprayed by the flusher is in substantially the same direction as the direction in which the tool extends, however, does not specifically teach the interdental tool comprises an interdental brush.
Tsurukawa teaches with respect to claims 20-21, wherein the flusher is configured to be used in conjunction with the interdental tool and the wherein the interdental tool is an interdental brush, and wherein the flusher is oriented such that a water column sprayed by the flusher is in substantially the same direction as the direction in which the interdental brush enters an interdental space (see fig. 9, par. 89, such that the sprayer is element 83a). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the interdental tool taught by Kawamura/Kohler/Vashi/Klupt to be an interdental brush as taught by Tsurukawa in order to effectively clean the interdental spaces as needed depending on which cleaning properties as desired by the user. As discussed above in detail, the prior art of  Kawamura and Kohler teaches several different cleaning attachments which are known in the art to be exchangeable for each other based on the desired cleaning results. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) in view of Vashi (2013/0061412)  as applied to claim 1 above, and further in view of Adachi (2014/0199651).
Kawamura/Kohler/Vashi teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cleaning and polishing tool comprises a connecting elastic sheet adapted to prevent the cleaning and polishing tool from falling off the moving system. 
Adachi teaches a system for tooth cleaning wherein the cleaning and polishing tool comprises a connecting elastic sheet 202 adapted to prevent the cleaning and polishing tool from falling off the moving system (see pars. 59, 82, fig. 3, such that the stem 20 is the stem of the tooth cleaning tool). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kawamura/Kohler/Vashi with the elastic connection element taught by Adachi in order to ensure a tight connection in order to prevent accidental separation of the tools during use.  
Response to Arguments
Applicant’s arguments with respect to the claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. The applicant argues that neither Kawamura nor Kohler teaches or suggests a cleaning and polishing tool adapted to detachably mount to the moving system and further an interdental cleaning tool adapted to detachably mount to the oral observation instrument. While it is noted that Kawamura does not teach the claimed limitations, it is noted that Kohler teaches the claimed limitations. As discussed in detail and illustrated in fig. 10 of Kohler, it is noted that Kohler teaches the tool is disposed within an aperture and mechanically tied to a motor and transmission 210 (see par. 75 of Kohler). Kohler further teaches the instrument(s) may be inserted and several different instruments may be used with the handle (see par. 78). Therefore, the different tools 204, 250, 260, 270 are taught by Kohler to be detachably mounted to the moving system (i.e. the motor and transmission) and include an interdental tool and cleaning/polishing tool, therefore, the claimed limitations are taught by the prior art of Kawamura in view of Kohler as discussed above in detail in the rejection. 
It is noted that the prior art of Vashi has been cited to teach the new limitations of the positioning groove.
The applicant argues that the prior art of Craft, Shortt, Klupt, Tsurukawa and Adachi does not cure the deficiencies as discussed above, however, it is noted that the prior art of Kawamura in view of Kohler further in view of Vashi teaches the invention as currently claimed as discussed above in detail. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/11/2022